Citation Nr: 1341914	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for vertigo, including as secondary to service-connected left ear hearing loss and/or tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1951 to May 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In August 2013, the Board remanded the case for further development.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he was receiving treatment for vertigo from Dr. Marc Eisen, a private physician.  He provided a release authorization for Dr. Eisen in a September 2013 VA Form 21-4142 and stated that he had an upcoming appointment.  Records from Dr. Eisen prior to September 2013 are associated with the record; however, there appears to have been no attempt to obtain the subsequent treatment records.  These records must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R §§ 3.159.  

In another VA Form 21-4142 received in September 2013, the Veteran indicated that he received treatment for vertigo in July 2013, at a VA medical center (VAMC) in Newington, Connecticut (CT).  VA treatment records associated with the claims file are current up through May 2012; therefore it appears there are outstanding VA treatment records.  These must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  

In the previous remand, the Board directed the RO to obtain treatment records from Dr. Russell Robertson, a private physician.  The Veteran was asked to provide an updated release authorization for Dr. Robertson; however, he failed to do so.  As the matter is being remanded for further development, the Veteran should be afforded another opportunity to provide an updated release authorization for Dr. Robertson.  

An examination is also necessary in this case to determine the nature of the Veteran's claimed vertigo and whether is either caused or aggravated by his service-connected tinnitus and/or left ear hearing loss.  The Veteran was afforded a VA examination in June 2011, however, the opinion is inadequate.  The examiner stated that the recurring vertigo did not stem from service and was not related to the service-connected tinnitus and/or left ear hearing loss.  The examiner did not offer an opinion as to whether the Veteran's vertigo was aggravated by either condition.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request the complete treatment records from Dr. Marc Eisen and Dr. Russell W. Robertson.  Obtain VA treatment records since May 2012, including those from the VAMC in Newington, CT.  Associate any records received with the claim file.

2.  After completion of the above development, schedule the Veteran for an appropriate examination to determine the nature and etiology of his vertigo.  The examination report must reflect review of all pertinent material in the claim folder.  

Based on examination results, the examiner is to offer an opinion as to the etiology of any vertigo or related disorder found present on examination, to include whether it is at least as likely as not (a 50 percent or greater probability) that the current vertigo is related to active service; or, is caused or aggravated as a consequence of the Veteran's service-connected tinnitus and/or left ear hearing loss.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner's report must set forth all examination findings and include a complete rationale for all opinions and conclusions reached.  The Veteran's lay assertions must be considered in the formulation of the requested opinion.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 
 
3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case, provide an appropriate period of time to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

